Citation Nr: 0209401
Decision Date: 05/30/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  96-13 951	)	DATE MAY 30, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cancer of the neck glands, either on a direct basis or as a residual of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 1963.  This case is before the Board from rating decisions of the North Little Rock, Arkansas, regional office (RO) of the Department of Veterans Affairs (VA).

In November 1998, the Board of Veterans Appeals (Board) denied the veterans appeal from the denial of service connection for cancer of the neck glands.  In May 2000, the United States Court of Appeals for Veterans Claims (Court) affirmed the Boards decision.  In January 2001, the United States Court of Appeals for the Federal Circuit granted the Secretarys motion for remand and remanded the case to the Court for further proceedings consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  The VCAA applies to any claim filed before its enactment and not final as of that date.  See 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West Supp. 2001).  The Board had denied the instant claim as not well grounded.  The VCAA, inter alia, eliminated the well-grounded claim requirement.  Because the Board denied the instant claim as not well grounded, the Court has remanded the case to the Board to readjudicate the claim.

Issues of entitlement to service connection for post-traumatic stress disorder (PTSD), major depression, chronic fatigue syndrome claimed as secondary to mononucleosis, hypertension, and peripheral neuropathy were denied in a May 1998 rating decision.  The veteran expressed his disagreement with that decision in a statement received at the RO on July 1, 1998.  This case was last before the Board on appeal before the Court issued its decision in Manlincon v. West, 12 Vet. App. 238 (1999).  In Manlincon, the Court held that, in a case in which a claimant has expressed timely disagreement in writing with a rating action of the RO, an appeal has been initiated, and the RO must issue a statement of the case, and the Board must remand that issue to the RO for that purpose.  Id.  In its November 1998 decision, the Board referred these issues to the RO for issuance of a statement of the case (SOC).  The RO has not yet issued a statement of the case, and these issues will now be remanded below.


REMAND

The veteran has expressed disagreement with the May 1998 denial of entitlement to service connection for PTSD, major depression, chronic fatigue syndrome claimed as secondary to mononucleosis, hypertension, and peripheral neuropathy.  See statement in support of claim received July 1, 1998.  An appeal has therefore been initiated, and the appellant must receive a statement of the case on these issues.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2001).  The appellant must be advised of the time limit within which he must file a timely and adequate substantive appeal at the RO in order to assure appellate review of these issues.  See 38 U.S.C.A. § 7105(b)(1), (c)(3) (West 1991); 38 C.F.R. §§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 (2001).  These issues are to be returned to the Board for appellate review only if a timely and adequate substantive appeal is filed at the RO.  The appellant or his representative may request a hearing on these issues before a Board Member at the RO in connection with filing a substantive appeal, but are not entitled to such a hearing until a substantive appeal has been properly filed at the RO.  38 C.F.R. § 20.703 (2001).

In connection with the claim of entitlement to service connection for cancer of the neck glands, the veterans attorney, in an August 2001 letter, has requested return of the claims file to the RO for a hearing before a traveling Member of the Board.  In a report of contact dated in September 2001, the attorney confirmed that he requested a travel Board hearing.  In a letter dated in November 2001, the attorney asked to present evidence and argument to a hearing officer.  The veteran has already been accorded a hearing in this appeal before a hearing officer.  However, he has not had a hearing before a Member of the Board, and it appears that the veterans attorney intended to request that the veterans hearing before the Board take place at the RO.  Accordingly, the issue of entitlement to service connection for cancer of the neck glands will be remanded for a hearing at the RO before a traveling Member of the Board.

The case is REMANDED for the following actions:

1.  Undertake such review and development as may be required in connection with the claims of entitlement to service connection for PTSD, major depression, chronic fatigue syndrome claimed as secondary to mononucleosis, hypertension, and peripheral neuropathy.  If the determination remains adverse to the veteran, issue to him and his representative a statement of the case.  Notify them of the time within which they must file an adequate substantive appeal to assure appellate review.  Notify them that they may request a hearing before the Board on these issues when submitting the substantive appeal or thereafter, subject to the restrictions contained in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2001).  Thereafter, these issues are to be returned to the Board only if a timely and adequate substantive appeal of the issues is received.

2.  Schedule the veteran for a hearing on the issue of entitlement to service connection for cancer of the neck glands before a traveling Member of the Board at the RO, in accordance with applicable law.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The appellant need take no further action until he is further informed.  The purpose of this REMAND is to afford due process.  No inference should be drawn regarding the final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).
